Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
HH
En julio de 1992, los demandantes del epígrafe suscri-bieron junto a la Administración de Vivienda Pública (en adelante la A.V.P.) unos contratos de administración de re-sidenciales públicos como parte de un programa de descen-tralización y privatización en la administración y el man-tenimiento de las viviendas públicas en Puerto Rico. En dichos contratos también comparecieron el Departamento de la Vivienda de Puerto Rico y el Department for Housing and Urban Development (en adelante H.U.D.), este último debido a que el programa sería financiado por el Gobierno federal.
Sirvió como base de los contratos de administración un documento titulado Request for Proposal (en adelante el R.F.P.), en cuya elaboración participaron conjuntamente funcionarios de H.U.D. y del Estado Libre Asociado (en adelante el E.L.A.). El R.F.P. fue publicado en un diario de circulación general, el cual invitaba a las compañías priva-das interesadas a que sometieran propuestas para la ad-ministración y el mantenimiento de los residenciales públicos. Dicha publicación señaló la fecha de 29 de mayo de 1992 para la celebración de una reunión previa a la adjudicación de los contratos (prebid meeting) con el objeto de aclarar las dudas que pudieran surgir del R.F.P. A la *16reunión asistieron funcionarios de H.U.D., de la A.V.P., del Departamento de la Vivienda, de la Autoridad de Edificios Públicos al igual que representantes de las compañías Imi-tadoras, entre las que se encontraban los demandantes, y en ella surgieron una serie de interrogantes relacionadas con la contratación. Las interrogantes fueron recogidas en un documento titulado Preguntas y Respuestas, el cual mo-dificó y formó parte del contrato como anejo y cuyo carácter vinculante fue aceptado por las partes.(1)
El contrato tendría una vigencia de tres (3) años a par-tir del 1ro de octubre de 1992 y finalizaría el 30 de junio de 1995, con la posibilidad de ser extendido por un término adicional de dos (2) años. La redacción final del contrato, según firmado por las partes, dispone, en sus partes perti-nentes, lo siguiente:

SECTION F-CONTRACT PERIOD


Article F-l-Term of Contract, Option and Commencement of Work

A. This contract shall become effective on the date of its approval by HUD and shall cover the period of August 1, 1992 to June 30, 1995. There shall be one (1) additional two-years option period. At the end of Fiscal year 1995, the Owner shall make an assessment to determine whether the Contract should be extended for an additional two-year option period. The Owner with HUD approval, shall extend the term of the Contract for the additional two years option period unless a determination is made, with HUD approval, not to exercise the option to extend.
B. The owner shall give the Contractor a preliminary notice of its intent not to extend the Contract at least 90 days prior to the expiration of the initial term. Failure by the Owner to make such notification shall be construed as a decision to extend the contract.
*17C. Notwithstanding the foregoing, the total duration of this Contract, including the exercise of the option, shall not extend beyond June 30, 1997.
F. This contract may be terminated by mutual consent of the Principal Parties as of the end of any calendar month, provided that at least thirty (30) days advance written notice thereof is given to each of the Approving Parties.
G. The Owner may terminate this Contract if it is determined that the Contractor consistently fails to comply with the regulations or requirements. The Owner will provide full evidence of causes for termination and efforts made by the Owner to have the Contractor correct deficiencies. Such terminations shall require concurrence of HUD.
H. Any termination of this Contract for any reason whatsoever must have the prior written approval of HUD.
I. It is expressly understood and agreed by and between the Principal Parties that H.U.D. shall have the right to terminate this Contract at the end of any calendar month, with cause, on thirty (30) days advance written notice to each of the Principal Parties.
J. The Contractor shall not incur in any obligations or issue any work orders beyond the expected termination or expiration date of this Contract. Further, any subcontract to be entered into between the Contractor and any other party will have a clause stating that it will terminate not later than the expiration date of this Contract or upon its termination for any other cause. Apéndice, págs. 740-741.
Sin embargo, el 9 de marzo de 1995 la A.V.P. le notificó a todos los administradores, con la aprobación previa de H.U.D., que no ejercería la opción de renovar los contratos más allá de la fecha de expiración de 30 de junio de 1995, debido a que se iba a llevar a cabo un nuevo requerimiento de propuestas para la adjudicación de nuevos contratos de la administración de los residenciales públicos.(2) Las razo-nes de la A.V.P. para no renovar los contratos consistían en que la redacción de éstos adolecía de serias deficiencias *18que impedían la administración eficiente de los residenciales. Entre las deficiencias identificadas se señaló que los contratos no protegían de forma adecuada los dere-chos e intereses de la A.V.P. y de los residentes, que no permitían una supervisión adecuada de los contratantes, que la compensación de éstos era muy elevada y que los contratos no requerían una garantía o fianza.
Sorprendentemente, aún antes de haber recibido esta comunicación oficial de la A.V.P., los peticionarios ya ha-bían instado el 6 de febrero de 1995 una demanda de injunction, sentencia declaratoria y daños contra los recurridos. En ella sostuvieron que la decisión sobre la ex-tensión del contrato no era una prerrogativa opcional de la A.V.P., sino que ésta se encontraba obligada a realizar una evaluación “objetiva” de la labor de los contratistas, antes de tomar una determinación al respecto. Según los deman-dantes, si la evaluación era positiva, los contratos tenían que ser extendidos por el período de dos (2) años adicionales. Por ello, la no renovación de los contratos de administración, sin una evaluación previa, constituía una terminación unilateral que privaría a los peticionarios de sus derechos propietarios y les causaría cuantiosos daños económicos. Los demandantes solicitaron al Tribunal de Primera Instancia que paralizara el nuevo proceso de pre-sentación de propuestas iniciado por la A.V.P.; que decla-rara que los demandantes tenían derecho a una evaluación “objetiva” de su trabajo y que sobre la base de ésta sus contratos debían extenderse por el período adicional de dos (2) años; que ordenara la realización de una evaluación “a base de criterios compatibles con el contrato”, y que se les compensara por los daños ocasionados por la A.V.P. como consecuencia del incumplimiento de sus obligaciones contractuales. Los recurridos contestaron la demanda y re-chazaron la obligatoriedad de la evaluación objetiva y de la extensión de los contratos. Luego de algunos incidentes procesales, durante los cuales se celebraron varias vistas *19argumentativas y las partes sometieron memoriales de de-recho, los demandantes presentaron ante el foro de instan-cia solicitudes para que se dictara una sentencia sumaria, acompañadas de transcripciones de deposiciones, declara-ciones juradas y prueba documental. Los recurridos repli-caron solicitando la desestimación de la demanda. Los de-mandantes duplicaron oportunamente oponiéndose a la desestimación.
Luego de estudiar las mociones, los memoriales de de-recho y los argumentos presentados por las partes en las diversas vistas orales celebradas, el ilustrado tribunal de instancia dictó una exhaustiva y bien fundamentada sen-tencia sumaria, mediante la cual desestimó las demandas ya consolidadas y declaró que la A.V.P. tenía la potestad de no ejercer la opción de renovar los contratos sin antes te-ner que realizar una evaluación del desempeño de los agentes administradores. El 18 de diciembre de 1996 el Tribunal de Circuito de Apelaciones dictó una sentencia confirmatoria de la de instancia.
Inconformes, los demandantes recurren ante nos y soli-citan que dictemos una sentencia sumaria a su favor y se-ñalan los errores siguientes:
A. Erró el Tribunal de Circuito de Apelaciones al no concluir que el Tribunal de Primera Instancia se equivocó al dictar sen-tencia sumaria a favor de la parte demandada a base de la indebida exclusión de prueba testifical contenida en deposicio-nes y declaraciones juradas.
B. Erró el Tribunal de Circuito de Apelaciones al no concluir que el Tribunal de Primera Instancia se equivocó al no resolver que el contrato entre los demandantes y la AVP obligaba a rea-lizar una evaluación objetiva sobre cuya base se determinaría la extensión del contrato de administración de residenciales.
C. Erró el Tribunal de Circuito de Apelaciones al concluir que el Tribunal de Primera Instancia no se equivocó al no dic-tar sentencia sumaria a favor de los demandantes y apelantes. Petición de certiorari, págs. 5-6.
El 25 de marzo de 1997 emitimos una resolución en la cual le ordenamos a los recurridos que mostraran causa *20por la cual no debíamos revocar al Tribunal de Circuito de Apelaciones y dictar una sentencia sumaria a favor de los peticionarios.
Hoy, este Tribunal emite una opinión per curiam que revoca la sentencia del Tribunal de Circuito de Apelaciones y mediante la cual se dicta una sentencia sumaria parcial para declarar con lugar las demandas por incumplimiento de contrato. La opinión mayoritaria acoge el plantea-miento presentado por los peticionarios, en cuanto a que la A.V.P. estaba obligada a realizar una evaluación antes de notificarle a los administradores su intención de no ejercer la opción de extender el contrato.
Respetuosamente disentimos por considerar que la opi-nión del Tribunal viola arbitrariamente los más básicos principios de hermenéutica en la interpretación contractual, imponiéndole de manera injustificada a la A.V.R una obligación onerosa que no había sido pactada en los contra-tos de administración, todo ello en perjuicio del interés público. Veamos.
HH í — I
El Art. 1233 del Código Civil, 31 L.P.R.A. sec. 3471, dis-pone, en cuanto a la interpretación de los contratos, que:
Si los términos de un contrato son claros y no dejan duda sobre la intención de los contratantes, se estará al sentido literal de sus cláusulas.
Si las palabras parecieren contrarias a la intención evidente de los contratantes, prevalecerá esta sobre aquellas.
Por ello, cuando los términos de un contrato son lo bas-tante lúcidos como para ser entendidos en un único sen-tido, sin dar lugar a dudas o a diversidad de interpretacio-nes, el tribunal debe abstenerse de especular acerca de las posibles intenciones de las partes contratantes e interpre-tarlas conforme a la voluntad expresada por éstas al mo-mento del perfeccionamiento del contrato.
*21El Código Civil también establece en su Art. 1237 (31 L.P.R.A. sec. 3475) que, como principio de hermenéutica en la interpretación contractual, “[l]as cláusulas de los contra-tos deberán interpretarse las unas por las otras, atribu-yendo a las dudosas el sentido que resulte del conjunto de todas”. Véanse, además: Cervecería Corona v. Commonwealth Ins. Co., 115 D.P.R. 345, 348—349 (1984); Carrillo Norat v. Camejo, 107 D.P.R. 132, 138 (1978); San Miguel Fertil. Corp. v. P.R. Drydock, 94 D.P.R. 424 (1967); Ulpiano Casal, Inc. v. Totty Mfg. Corp., 90 D.P.R. 739 (1964); Caballero v. Kogan, 73 D.P.R. 666 (1952); P. López & Co. v. Mayagüez D. & S. Co., 18 D.P.R. 396 (1912).
El error primordial en el cual incurre la mayoría estriba en su interpretación de que los peticionarios tenían, al fir-mar el acuerdo de administración, una expectativa de con-servación de la relación contractual más allá del término de tres (3) años. En apoyo de esta afirmación se hace alu-sión al Art. F-1(A) del contrato, en el cual se exige el con-sentimiento de H.U.D. como condición para no extender los contratos por el término adicional de dos (2) años. Sin embargo, la mayoría soslaya el hecho de que, conforme al mismo artículo, la aprobación por escrito de H.U.D. tam-bién era necesaria para extender los contratos por el pe-ríodo opcional y, como ya hemos indicado, dicha agencia federal prestó su consentimiento para no renovar los contratos.
La opinión mayoritaria señala, además, como segundo fundamento para demostrar la existencia de una expecta-tiva de continuidad, que conforme al Art. F-l(B), si la A.V.P. no notificaba oportunamente su decisión de no ejer-cer la opción de renovación, “el contrato se consideraría extendido automáticamente”. Opinión per curiam, pág. 8. Tal afirmación es totalmente errónea, toda vez que el Art. F-l(B) no dispone que el contrato se considerará como ex-tendido automáticamente, sino que la falta de notificación con noventa (90) días de antelación a su expiración (30 de *22junio de 1995) se entenderá como una decisión de extender el contrato.(3)
Precisamente, esta redacción avala la teoría de los recu-rridos debido a que la ausencia de una notificación opor-tuna de la intención por parte de A.V.P. de no renovar el contrato, no provoca la renovación automática del contrato como incorrectamente sostiene la opinión mayoritaria, sino que tiene el mismo efecto que tendría la decisión de ejercer la opción. Es decir, la ausencia de notificación antes del término de noventa (90) días activa la necesidad de reali-zar una evaluación de la labor de los administradores, y en caso de que en ella se obtuviese un resultado positivo, la A.V.P. debía entonces ejercer la opción de renovar, no sin antes haber notificado tal intención a H.U.D., quien debía prestar por escrito su consentimiento para ello. Por el con-trario, si a la A.V.P. no le interesaba ejercer la opción de extender el contrato, sólo bastaba con notificar a los admi-nistradores con noventa (90) días de anticipación antes de la fecha de expiración de 30 de junio de 1995, abriéndose así el proceso a la libre competencia de la pública licitación y presentación de propuestas y lo cual haría totalmente innecesaria la evaluación.
Disentimos de la opinión mayoritaria puesto que, luego de una lectura integrada de las cláusulas del contrato, no podemos concluir que las partes tenían una expectativa legítima de continuación de la relación contractual más allá del término convenido de tres (3) años. La primera oración del Art. F-1(A) del citado contrato es inequívoca al señalar que la vigencia del acuerdo estaría enmarcada dentro del período comprendido entre el 1ro de agosto de 1992 y el 30 de junio de 1995.(4) Asimismo, la ausencia de una expectativa legítima de continuidad queda reflejada *23diáfanamente al leer el inciso (A) conjuntamente con el inciso (J) del mismo artículo. Dicho inciso dispone que:
J. The Contractor shall not incurr in any obligations or issue any work orders beyond the expected termination or expiration date of this Contract. Further, any subcontract to be entered into between the Contractor and any other party will have a clause stating that it will terminate not later than the expiration date of this Contract or upon its termination for any other cause. Apéndice, pág. 65.
Este inciso demuestra que existen dos (2) instancias dis-tintas en las cuales puede finalizar la relación contractual entre las partes: la fecha de expiración y la de terminación del contrato. La terminación del contrato se podía producir de dos (2) maneras: por mutuo acuerdo o por justa causa. Véanse los incisos (F) y (G) del Art. F-l del contrato.
Sin embargo, la expiración del contrato se produce con el transcurso del término inicial de tres (3) años, una vez se haya notificado la decisión de no ejercer la opción de renovar el contrato. Los contratistas quedaban, por lo tanto, impedidos de incurrir en obligaciones más allá de cualesquiera de las dos (2) fechas, por lo que se colige que aim cuando el administrador estuviese cumpliendo con sus obligaciones contractuales, el contrato podía no ser reno-vado y expirar sin la necesidad de realizar una evaluación previa. Como bien concluye el tribunal de instancia en su sentencia, el hecho de que el contrato le prohibiera especí-ficamente al contratista obligarse más allá de la fecha pre-vista para la expiración del contrato, es un elemento im-portante en la determinación de la existencia o inexistencia de una expectativa legítima de renovación.
Por otro lado, la opinión mayoritaria también sostiene que la utilización del término imperativo shall en el Art. F-1(A) con relación a la existencia y el ejercicio de la op-ción, al igual que con respecto a la realización de la eva-luación de la labor de los administradores, avala la teoría de la existencia de una expectativa de renovación del contrato. Se señala, además, que dicho lenguaje hacía obli-*24gatoria la realización de la evaluación y, en caso de que ésta arrojase un resultado positivo, el ejercicio de la opción sería también obligatorio.
Sin embargo, como bien señaló el ilustre tribunal sen-tenciador, el significado de una frase en un artículo no puede aislarse del resto del contrato puesto que, conforme a los principios de hermenéutica legal, las cláusulas deben interpretarse conjuntamente, atribuyendo a las dudosas el sentido que resulte del conjunto de todas. Art. 1237 del Código Civil de Puerto Rico, supra. Así pues, la interpreta-ción que la mayoría hace del término imperativo shall en el Art. F-l(a) no es reconciliable con lo establecido en el Art. B-2(B) del contrato de administración, en el que se refleja de forma más explícita la naturaleza opcional de la reno-vación de los contratos. Este último artículo dispone:
At the expiration of the initial contract term the Owner may, with prior H.U.D. written approval, renew the management contract(s) for one additional two-years term.
Claramente el contrato dispone que la A.V.P. podia —si así lo consideraba oportuno— ejercer la opción de renovar el contrato, siempre y cuando contara con la aprobación previa de H.U.D. También debemos señalar que durante el intercambio de preguntas y respuestas suscitado en la re-unión previa a la adjudicación de los contratos {prebid meeting) se discutieron, entre otras cosas, las prerrogativas y expectativas de los contratantes en cuanto a la renovación, terminación o cancelación de los contratos. Se les indicó a los licitadores que la opción de renovar el contrato perte-necía exclusivamente al dueño y que, en cambio, la cance-lación del contrato sería por el consentimiento de las partes. Como producto de esta reunión se preparó el docu-mento titulado Preguntas y Respuestas que —como dijéra-mos anteriormente— modificó al R.F.P. e incluso se hizo formar parte del contrato como anejo y fue aceptado como vinculante por las partes. La pregunta Núm. 53 de las Pre-guntas y Respuestas expone lo siguiente:
*2553. What option does the M.A. have to renew or cancel the contract?
The option to renew the contract belongs to the Owner. See Article F-l Section A. The option to cancel the contract must be by mutual agreement. See Article F-l Section F. (Enfasis suplido.)
Ciertamente, una lectura desapasionada e integrada de las cláusulas del contrato de administración refleja sin am-bigüedad que la evaluación era necesaria únicamente en caso de que la A.V.P. optara por extender el contrato por el período adicional de dos (2) años. Veamos.
El Art. F-1(A) del contrato dispone:
A. This contract shall become effective on the date of its approval by HUD and shall cover the period of August 1, 1992 to June 30, 1995. There shall be one (1) additional two years option period. At the end of Fiscal Year 1995, the Owner shall make an assessment to determine whether the contract should be extended for an additional two-year option period. The Owner with HUD approval, shall extend the term of the Contract for the additional two years option period unless a determination is made, with H.U.D. approval, not to exercise the option to extend. Apéndice, págs. 740-741.
A los fines de determinar si procedía el ejercicio de la opción de extender el contrato por dos (2) años adicionales, la A.V.P. debía realizar una evaluación al finalizar el año fiscal 1995.(5) De dicha cláusula se desprende que la eva-luación debía realizarse si la A.V.P. consideraba oportuno renovar los contratos por el período opcional de dos (2) años. De esta forma, una vez realizada la evaluación, la A.V.P. podía, con el consentimiento previo de H. U.D., extender el contrato por el término adicional de dos (2) años. Sin embargo, el contrato no especifica las consecuencias de una evaluación positiva o negativa de la labor del administra-*26dor, sino que sólo se condiciona la renovación del contrato por parte de la A.V.P. a la aprobación previa de H.U.D. De hecho, hasta se podría dar la situación de que aun habién-dose realizado una evaluación que arrojara un resultado positivo sobre la labor del administrador, la A.V.P. todavía podría escoger no ejercer la opción de extender el contrato, siempre que dicha determinación contara con la aproba-ción previa de H.U.D.(6) Asimismo, debido a que el consen-timiento de la agencia federal no está sujeto a limitación alguna en el contrato, también es posible interpretar el contrato de tal manera que H.U.D. podría negarse a apro-bar la renovación por cualquier motivo y ante cualquier circunstancia, incluso aun cuando la A.V.P. decidiera ejer-cer la opción de extender. Precisamente, el consentimiento previo por escrito de H.U.D. autorizando el ejercicio de la opción es una conditio sine qua non para la renovación del contrato, por lo que aún si acogiésemos la insólita tesis de que la evaluación era de carácter obligatorio en todos los casos, el consentimiento de la agencia federal para que no se renovaran los contratos representa una estocada mortal a la reclamación de los peticionarios e impide que se dicte una sentencia sumaria a favor de éstos.
Por otra parte, debido a la interpretación forzada que hace del contrato, la opinión del Tribunal incurre en un contrasentido al afirmar que el inciso (A) del Art. F-l “dis-pone con meridiana claridad que el Departamento exten-derá el contrato por un término adicional de dos años, si ello se justifica, con arreglo a una evaluación de los servi-cios prestados por los demandantes [y s¿] de tal evaluación surge que no deben extenderse los contratos, entonces ello debe notificarse a éstos, como dispone la Cláusula B”. (En-fasis suplido.) Opinión per curiam, pág. 9. Tal aseveración es irreconciliable con los términos del contrato si interpre-*27tamos conjuntamente los incisos (A) y (B) del Art. F-l. El Art. F-l(B) dispone:
B. The owner shall give the Contractor a preliminary notice of its intent not to extend the Contract at least 90 days prior to the expiration of the initial term. Failure by the Owner to make such notification shall be construed as a decision to extend the contract. Apéndice, pág. 741.
Allí se reconoce la facultad de la A.V.P. de no extender el contrato más allá del período inicial de tres (3) años, en cuyo caso existe la obligación de notificar oportunamente a los administradores. Ciertamente, sería absurdo interpre-tar el contrato de la manera que sugiere la mayoría, ya que si se exige dar notificación de la no renovación con noventa (90) días de antelación a la expiración del contrato (esto es, noventa (90) días antes del 30 de junio), no es posible re-querir rma evaluación previa a tal notificación, pues a tenor del Art. F-1(A) del contrato, la evaluación se realizaría al finalizar el año fiscal de 1995 (30 de junio). En cambio, es mucho más razonable y armonizable con las demás cláu-sulas del contrato la tesis propugnada por los recurridos de que la evaluación era necesaria solamente en la eventuali-dad de que el dueño considerara ejercer la opción de reno-vación del contrato, debido a que ésta sustituye el proceso de subasta o de presentación de propuestas a raíz del cual se van a comprometer fondos públicos.
A tenor de lo dispuesto por los Arts. 1233 y 1237 del Código Civil, supra, tanto el foro de instancia como el tribunal apelativo concluyeron correctamente que las cláusu-las del contrato eran lo suficientemente claras como para desestimar las reclamaciones de los demandantes peticio-narios sin necesidad de recurrir a prueba extrínseca para discernir la intención de los contratantes. Ambos tribuna-les inferiores resolvieron en sus sentencias que el Art. F-l del contrato no exigía la realización de una evaluación de la labor de los administradores si la A.V.P. decidía, con la aprobación por escrito de H.U.D., no ejercer la opción de *28renovar los contratos por el período adicional de dos (2) años y así lo notificaba oportunamente a los peticionarios. Consideramos que las sentencias recurridas son esencial-mente correctas por ajustarse más fielmente a la norma-tiva aplicable en la interpretación de los contratos y, como consecuencia, la interpretación en ellas realizada respeta la verdadera voluntad las partes al momento de perfeccio-narse el contrato. Por ello confirmaríamos la sentencia del Tribunal de Circuito de Apelaciones.
III
Por último, no comprendemos por qué la opinión del Tribunal recurre principalmente a las reglas interinas del Re-glamento del Public Housing Management Program (en adelante P.H.M.A.P.) para definir el significado del término assessment. El P.H.M.A.P. es un reglamento utilizado por el H.U.D. para evaluar a las Autoridades de Vivienda Pú-blica de los diversos estados de la Unión y, por lo tanto, no es aplicable a las partes contratantes. En ningún momento se alude a él en el contrato, en el R.F.P. ni en el documento de “Preguntas y Respuestas”, por lo que nos desconcierta que el Tribunal lo acoja como fuente para definir el con-cepto del término assessment.
Los recurridos aducen, en cambio, que la evaluación po-día ser sobre los términos del contrato y que, luego de ha-berse realizado, se determinó que el contrato, según redac-tado, no le permitía administrar el programa en forma eficiente. Esta determinación contó con el apoyo de H.U.D., mediante su consentimiento para no renovar los contratos y, por consiguiente, no vemos razón alguna por la cual este Tribunal debe acoger la acomodaticia definición que del término assessment hacen los peticionarios.(7) Luego de *29evaluar los contratos de administración, la A.V.P. deter-minó que la renovación contravenía el interés público de-bido a que según los contratos originales no se les requería a los contratistas que prestaran un performance bond, al recibir la buena pro de la subasta. Los contratos tampoco disponían sobre un Plan de Iniciativa de Residentes ni un Plan de Seguridad Pública como parte de los criterios de selección. Por otro lado, con la nueva contratación se al-canzó un ahorro promedio de $6.20 dólares mensuales por unidad de vivienda, existiendo aproximadamente cin-cuenta y siete mil (57,000) unidades de vivienda. Por ello, luego de evaluar el contrato en sus méritos, la A.V.P. deter-minó que éste confligía con el interés público y decidió, conjuntamente con H.U.D., no renovar los contratos y abrir así la puerta a un nuevo proceso de licitación más razona-ble para los residentes y el erario.
IV
Consideramos que los peticionarios no contaban con una expectativa de continuidad de las relaciones contractuales más allá de la fecha de expiración del acuerdo y, por lo tanto, la recurrida no tenía la obligación de realizar una evaluación de la labor realizada por los administradores si decidía no renovar los contratos y acudir de nuevo al pro-cedimiento de licitación y solicitud de propuestas. En este caso, sólo era necesario que la A.V.P. le notificara oportu-namente a los contratistas su intención de no ejercer la opción para extender el contrato por dos (2) años adicionales. A tenor de lo anterior, confirmaríamos la sen-tencia del Tribunal de Circuito de Apelaciones y disentimos de la opinión emitida hoy por este Tribunal. La acción de *30este Tribunal es contraria al Derecho, al interés público y a los más sanos principios de la administración pública.

 En la pregunta Núm. 18 se señala que el Request for Proposal (en adelante el R.F.P.) fue enmendado por las respuestas a las preguntas y todas las demás clarifi-caciones contenidas en el documento de Preguntas y Respuestas.


 Nótese que de los once (11) administradores contratados, nueve (9) de ellos comparecieron a la nueva subasta. Todos, excepto uno (1) de los nueve (9), fueron recontratados por la Administración de la Vivienda Pública (en adelante la A.V.P.) bajo unos términos y condiciones mucho más favorables para los residentes y el erario.


 “Failure by the Owner to make such notification shall be construed as a decision to extend the contract.” Art. F-l(B) del contrato de administración.


 “This contract shall become effective on the date of its approval by HUD and shall cover the period of August 1, 1992 to June 30, 1995.” Apéndice, pág. 74.


 El contrato no indica si el año fiscal al que hace referencia es el de Puerto Rico, que finaliza en 30 de junio, o el federal, que finaliza en 30 de septiembre. Sin embargo, aunque presumimos que el contrato se refiere al año fiscal de Puerto Rico, debido a que tanto éste como el contrato expiran en junio, tal aclaración no es de particular relevancia en la interpretación del contrato.


 La última oración del inciso (A) dispone en español;
“El dueño, con la aprobación de HUD, extenderá el término del Contrato por el período adicional de dos (2) años del período de opción salvo que determine, con la aprobación del HUD, no ejercer la opción de extender.” (Traducción nuestra.)


 En una carta dirigida al Sr. Luis Palto, Presidente de Zeta Enterprises, Inc., el Sub Secretario Auxiliar de H.U.D. señaló, a nombre del Secretario de Vivienda federal, que: “HUD granted this approval on the basis that the original 1992 procu*29rement process was severely flawed and the resulting contract agreement between the selected property management companies and the PRPHA [was] substantially faulty. HUD’s approval was granted with the understanding that the new process would be improved with the implementation of certain significant changes in the revised request for proposals.” Apéndice de la moción para mostrar causa, Anejo 17, pág. 173.